Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157851                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 157851
                                                                   COA: 336656
                                                                   Wayne CC: 16-002944-FC
  TONY CLARK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 12, 2018
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  addressing the denial of the defendant’s request for the appointment of a defense expert
  in computer forensics, and we REMAND this case to the Court of Appeals for
  reconsideration of that issue in light of People v Kennedy, 502 Mich. 206 (2018). With
  regard to the defendant’s remaining issues concerning the video, leave to appeal is
  DENIED, because we are not persuaded that the questions presented should now be
  reviewed by this Court. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2018
           d1217
                                                                              Clerk